DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application is being examined under the pre-AIA  first to invent provisions. 
• This action is responsive to the following communication: US Patent Application filed on 2/8/2021.
• Claims 1-20 are currently pending.


Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 2/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitations/features “voice input command to determine that a location of user is necessary to perform the specific action” and “privacy control includes location of user” are not clearly taught in the original filed specification. The original filed specification teaches GPS of a computer device 800, but lacks details regarding accepting/processing input commands based upon location of user. The claimed invention assumes “location of user” is inherently part of the privacy parameters, which the examiner do not agree. Furthermore, there is no disclosures in regards to accepting/processing input voice commands based upon “location of user”. Rather, the system processes the input voice commands based upon future occurrences/events, not based upon “location of user”. 
According to the original filed specification, there is no teachings of “location of user” is part of the user profile that is selectable. See below for more details.
The user profile may include user-specific information, including, for example, home and work addresses; favorites information, for example, a favorite type of cuisine or a favorite movie theater; relationship information, for example, identifying family members, friends, a significant other, or a tennis partner; affiliation information, for example, identifying teams, clubs, unions, boards, or committees to which the user belongs; and any other suitable user-specific information. The user profile may include a mechanism for input and modification of the user profile content and privacy controls for limiting the system's access to and use of user data. It will be understood that the system will allow the user to grant or deny access to any one or more sources of user data to be used as contextual data in accordance with the present disclosure. The system will not access user data designated as private by the user.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sorden et al (US 20130091452).
	Regarding claim 1, Sorden discloses a computer-implemented method when executed on data processing hardware of a user device causes the data processing hardware to perform operations comprising: receiving a voice input command (par. 188) from a user to perform a specific action; processing the voice input command to determine that a location of the user (location of users, figs. 24, 25) is necessary to perform the specific action; accessing a user profile (par. 108) associated with the user to determine whether the user has granted access to the location of the user (permission for location-based of user, figs. 24-26); and when the user has granted access to the location of the user: supplementing (figs. 24-26) the voice input command with the location of the user (location-based services, figs. 24-26, abstract, pars. 39-45, see entire reference for more details with respect to location-based specific actions); and performing the specific action (performs specific action based upon determined user’s location, figs. 24-26) based on the supplemented voice input command (Sorden teaches methods/steps of using location of user to perform input voice commands, figs. 24-26, pars. 95-100).
Regarding claim 2, Sorden further discloses the computer-implemented method of claim 1, wherein the specific action is associated with a plurality of parameters (location-based parameters, par. 95), each parameter specifying information necessary to perform the specific action.
Regarding claim 3, Sorden further discloses the computer-implemented method of claim 2, wherein: one of the plurality of parameters comprises the location of the user (figs. 24-25); and processing the voice input command comprises processing the voice input command to determine that the one of the plurality of parameters that comprises the location of the user is missing from the voice input command (location of user is missing if user choose not to provide via profile settings, pars. 97-100).
Regarding claim 4, Sorden further discloses the computer-implemented method of claim 1, wherein processing the voice input command to determine that the location of the user is necessary to perform the specific action comprises: processing the voice input command and the specific action to determine whether there is sufficient information (information in order to process voice commands, for example, location-based parameter, par. 95) to perform the specific action; and determining a missing parameter from the voice input command when there is not sufficient information, the missing parameter comprising the location of the user (pars.97-100).
Regarding claim 5, Sorden further discloses the computer-implemented method of claim 1, wherein the operations further comprise identifying potential contextual data based on the missing parameter, the voice input command, and the specific action, the identified potential contextual data comprising the location of the user (pars. 97-100, figs. 24-26).
Regarding claim 6, Sorden further discloses the computer-implemented method of claim 1, wherein the user profile (pars. 95-100) comprises user-specific information input by the user.
Regarding claim 7, Sorden further discloses the computer-implemented method of claim 1, wherein the user profile comprises privacy controls (pars. 95-100) for allowing the user to grant or deny access to the location of the user.
Regarding claim 8, Sorden further discloses the computer-implemented method of claim 1, wherein the operations further comprise, prior to supplementing the voice input command with the location of the user: presenting a refining prompt prompting the user to provide a confirmation response that confirms (voice responses, par. 332) the location of the user is associated with the specific action; and receiving the confirmation response from the user.
Regarding claim 9, Sorden further discloses the computer-implemented method of claim 8, wherein presenting the refining prompt comprises presenting the refining prompt as an audio output (voice responses via audio, par. 95) from a speaker of a user device.
Regarding claim 10, Sorden further discloses the computer-implemented method of claim 8, wherein presenting the refining prompt comprises displaying (par. 95) the refining prompt on a display of the user device.
Regarding claims 11-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-8 above; therefore, claims 11-20 are rejected for the same rejection rationale/basis as described in claims 1-10.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674